


Exhibit 10.26


 
AMENDED AND RESTATED EMPLOYMENT AGREEMENT


THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the "Agreement") is effective as
of January 8, 2016 (the "Effective Date"), by and between BKFS I MANAGEMENT,
INC., a Delaware corporation (the "Company"), and WILLIAM P. FOLEY, II (the
"Employee"). In consideration of the mutual covenants and agreements set forth
herein, the parties agree as follows:
1.Purpose. This Agreement amends and restates, in its entirety, the Employment
Agreement between the Company and Employee dated as of January 10, 2014 (the
“Prior Agreement”). The purpose of this Agreement is to recognize the Employee's
significant contributions to the overall financial performance and success of
the Company and to provide a single, integrated document which shall provide the
basis for the Employee's continued employment by the Company.


2.Employment and Duties. Subject to the terms and conditions of this Agreement,
the Company employs the Employee to serve in an executive capacity as Chairman
of the Black Knight Financial Services, Inc. ("Black Knight") Board of Directors
(the “Board”). The Employee accepts such employment and agrees to undertake and
discharge the duties, functions and responsibilities set forth in Appendix A
attached hereto. In addition to the duties and responsibilities specifically
assigned to the Employee pursuant to Appendix A, the Employee will perform such
other duties and responsibilities as are from time to time assigned to the
Employee by the Board in writing, consistent with the terms and provisions of
this Agreement. The Company acknowledges and agrees that Employee is now and may
continue to serve as Chairman of Fidelity National Financial, Inc. (“FNF”) and
ServiceLink Holdings, LLC ("ServiceLink"), Vice Chairman of Fidelity National
Information Services, Inc. and as an owner and officer of several personal real
estate, winery and restaurant investments.


3.Term. The term of this Agreement shall commence on the Effective Date and
shall continue for a period of three (3) years ending on the third anniversary
of the Effective Date or, if later, ending on the last day of any extension made
pursuant to the next sentence, subject to prior termination as set forth in
Section 8 (such term, including any extensions pursuant to the next sentence,
the "Employment Term"). The Employment Term shall be extended automatically for
one (1) additional year on the first anniversary of the Effective Date and for
an additional year each anniversary thereafter unless and until either party
gives written notice to the other not to extend the Employment Term before such
extension would be effectuated. Notwithstanding any termination of the
Employment Term or the Employee's employment, the Employee and the Company agree
that Sections 8 through 10 shall remain in effect until all parties' obligations
and benefits are satisfied thereunder.


4.Salary. During the Employment Term, the Company shall pay the Employee an
annual base salary, before deducting all applicable withholdings, of no less
than $600,000 per year, payable at the time and in the manner dictated by the
Company's standard payroll policies. Such minimum annual base salary may be
periodically reviewed and increased (but not decreased without the Employee’s
express written consent) at the discretion of the Board or the Compensation
Committee of the Board (the “Committee”) to reflect, among other matters, cost
of living increase and performance results (the aggregate amount of paid salary
in any given year shall be referred to as the “Annual Base Salary”).


5.Other Compensation and Fringe Benefits. In addition to any executive bonus,
deferred compensation and long-term incentive plans which the Company or an
affiliate of the Company may from




--------------------------------------------------------------------------------




time to time make available to the Employee, the Employee shall be entitled to
the following during the Employment Term:
(a)
the standard Company benefits enjoyed by the Company's other top executives as a
group;

(b)
participation in the FNF Executive Medical Plan (for the Employee and any
covered dependents);

(c)
eligibility to elect and purchase supplemental disability insurance in
accordance with the Company’s or an affiliate's then current benefit offering;

(d)
an annual incentive bonus opportunity under Black Knight’s annual incentive plan
(“Annual Bonus Plan”) for each calendar year included in the Employment Term,
with such opportunity to be earned based upon attainment of performance
objectives established by the Committee (“Annual Bonus”). The Employee’s target
Annual Bonus under the Annual Bonus Plan shall be no less than 250% of the
Employee’s Annual Base Salary (collectively, the target and maximum are referred
to as the “Annual Bonus Opportunity”). The Employee’s Annual Bonus Opportunity
may be periodically reviewed and increased (but not decreased without the
Employee’s express written consent) at the discretion of the Committee. The
Annual Bonus shall be paid no later than the March 15th first following the
calendar year to which the Annual Bonus relates; and

(e)
participation in Black Knight's equity incentive plans, as determined by the
Compensation Committee of the Board (provided that the aggregate grant date fair
value of Foley’s annual equity grants from Black Knight shall be at least
$7,000,000).

6.Vacation. For and during each calendar year within the Employment Term, the
Employee shall be entitled to reasonable paid vacation periods consistent with
the Employee's position and in accordance with the Company's standard policies,
or as the Board may approve. In addition, the Employee shall be entitled to such
holidays consistent with the Company's standard policies or as the Board or the
Committee may approve.


7.Expense Reimbursement. In addition to the compensation and benefits provided
herein, the Company shall, upon receipt of appropriate documentation, reimburse
the Employee each month for his reasonable travel, lodging, entertainment,
promotion and other ordinary and necessary business expenses to the extent such
reimbursement is permitted under the Company's expense reimbursement policy.


8.Termination of Employment. The Company or the Employee may terminate the
Employee's employment at any time and for any reason in accordance with
Subsection 8(a) below. The Employment Term shall be deemed to have ended on the
last day of the Employee's employment. The Employment Term shall terminate
automatically upon the Employee's death.


(a)
Notice of Termination. Any purported termination of the Employee's employment
(other than by reason of death) shall be communicated by written Notice of
Termination (as defined herein) from one party to the other in accordance with
the notice provisions contained in Section 25. For purposes of this Agreement, a
"Notice of Termination" shall mean a notice that indicates the Date of
Termination (as that term is defined in Subsection 8(b)) and, with respect to a
termination due to Disability (as that term is defined in Subsection 8(e)),
Cause (as that term is defined in Subsection 8(d)), or Good Reason (as that term
is defined in Subsection 8(f)), sets forth in reasonable detail the facts and
circumstances that are alleged to provide a basis for such termination. A Notice
of Termination from the Company shall specify whether the termination is with or
without Cause or due to the Employee's Disability. A Notice of Termination from
the Employee shall specify whether the termination is with or without Good
Reason.





--------------------------------------------------------------------------------




(b)
Date of Termination. For purposes of this Agreement, "Date of Termination" shall
mean the date specified in the Notice of Termination (but in no event shall such
date be earlier than the thirtieth (30th) day following the date the Notice of
Termination is given) or the date of the Employee's death.

(c)
No Waiver. The failure to set forth any fact or circumstance in a Notice of
Termination, which fact or circumstance was not known to the party giving the
Notice of Termination when the notice was given, shall not constitute a waiver
of the right to assert such fact or circumstance in an attempt to enforce any
right under or provision of this Agreement.

(d)
Cause. For purposes of this Agreement, a termination for "Cause" means a
termination by the Company based upon the Employee's: (i) persistent failure to
perform duties consistent with a commercially reasonable standard of care (other
than due to a physical or mental impairment or due to an action or inaction
directed by the Company that would otherwise constitute Good Reason); (ii)
willful neglect of duties (other than due to a physical or mental impairment or
due to an action or inaction directed by the Company that would otherwise
constitute Good Reason); (iii) conviction of, or pleading nolo contendere to,
criminal or other illegal activities involving dishonesty; (iv) material breach
of this Agreement; or (v) failure to materially cooperate with or impeding an
investigation authorized by the Board. The Employee's termination for Cause
shall be effective when and if a resolution is duly adopted by an affirmative
vote of at least ¾ of the Board (less the Employee), stating that, in the good
faith opinion of the Board, the Employee is guilty of the conduct described in
the Notice of Termination and such conduct constitutes Cause under this
Agreement; provided, however, that the Employee shall have been given reasonable
opportunity (A) to cure any act or omission that constitutes Cause if capable of
cure and (B), together with counsel, during the thirty (30) day period following
the receipt by the Employee of the Notice of Termination and prior to the
adoption of the Board's resolution, to be heard by the Board.

(e)
Disability. For purposes of this Agreement, a termination based upon
"Disability" means a termination by the Company based upon the Employee's
entitlement to long-term disability benefits under the Company's or an
affiliate's long-term disability plan or policy, as the case may be, as in
effect on the Date of Termination.

(b)
Good Reason. For purposes of this Agreement, a termination for "Good Reason"
means a termination by the Employee during the Employment Term based upon the
occurrence (without the Employee's express written consent) of any of the
following:

(i)
a material diminution in the Employee's position or title, or the assignment of
duties to the Employee that are materially inconsistent with the Employee's
position or title;

(ii)
a material diminution in the Employee's Annual Base Salary or Annual Bonus
Opportunity;

(iii)
within six (6) months immediately preceding or within two (2) years immediately
following a Change in Control: (A) a material adverse change in the Employee's
status, authority or responsibility (e.g., the Employee no longer serving as
Chairman of the Board would constitute such a material adverse change); (B) a
material adverse change in the position to whom the Employee reports (including
any requirement that the Employee report to a corporate officer or employee
instead of reporting directly to the Board) or to the Employee's service
relationship (or the conditions under which the Employee performs his duties) as
a result of such reporting structure change, or a material diminution in the
authority, duties or responsibilities of the position to whom the Employee
reports; (C) a material diminution in the budget over which the Employee





--------------------------------------------------------------------------------




has managing authority; or (D) a material change in the geographic location of
the Employee's principal place of employment (e.g., the Company has determined
that a relocation of more than thirty-five (35) miles would constitute such a
material change);
(iv)
a material breach by the Company of any of its obligations under this Agreement;
or

(v)
election of a new director to the Company’s Board who Employee (as a director of
the Board) did not consent to or vote for.

Notwithstanding the foregoing, the Employee being placed on a paid leave for up
to sixty (60) days pending a determination of whether there is a basis to
terminate the Employee for Cause shall not constitute Good Reason. The
Employee's continued employment shall not constitute consent to, or a waiver of
rights with respect to, any act or failure to act constituting Good Reason
hereunder; provided, however, that no such event described above shall
constitute Good Reason unless: (1) the Employee gives Notice of Termination to
the Company specifying the condition or event relied upon for such termination
either: (x) within ninety (90) days of the initial existence of such event; or
(y) in the case of an event predating a Change in Control, within ninety (90)
days of the Change in Control; and (2) the Company fails to cure the condition
or event constituting Good Reason within thirty (30) days following receipt of
the Employee's Notice of Termination. Employee and the Company hereby
acknowledge and agree that none of the changes made to this Agreement or the
replacement of the Amended and Restated Employment Agreement between FNF and
Employee with the Director Services Agreement between FNF and Employee, or the
termination of the Amended and Restated Employment Agreement between ServiceLink
Management, Inc. (and none of the related changes to Employee's titles,
authority, duties, positions, responsibilities, compensation or benefits) shall
constitute Good Reason under this Agreement or any of the Employee's other
agreements.
(c)
Cross-Termination. A termination by Employee or FNF of the Employee’s position
on the Board of Directors of FNF for any reason under that certain Director
Services Agreement between FNF and Employee shall constitute a termination for
the same reason under this Agreement and Employee shall be entitled to the
appropriate termination benefits under this Agreement.

9.Obligations of the Company Upon Termination.


(a)
Termination by Foley for Good Reason, Not Re-Elected to the Board or Removed
from the Board. If Foley’s employment or service as a director is terminated:
(1) by the Company for any reason other than Cause, Death or Disability; (2) by
Foley for Good Reason; or (3) because Foley is not nominated to run for
re-election to the Board as Chairman, is nominated, but does not receive enough
votes to be re-elected to the Board, or is removed from the position of Chairman
of the Board for reasons other than Cause:

(i)
the Company shall pay the Employee the following (collectively, the "Accrued
Obligations"): (A) within five (5) business days after the Date of Termination,
any earned but unpaid Annual Base Salary; (B) within a reasonable time following
submission of all applicable documentation, any expense reimbursement payments
owed to the Employee for expenses incurred prior to the Date of Termination; and
(C) no later than March 15th of the year in which the Date of Termination
occurs, any earned but unpaid Annual Bonus payments relating to the prior
calendar year;

(ii)
the Company shall pay the Employee no later than March 15th of the calendar year
following the year in which the Date of Termination occurs, a prorated Annual
Bonus based upon the actual Annual Bonus that would have been earned by the
Employee for the year in which the Date of Termination occurs (based upon the
target Annual





--------------------------------------------------------------------------------




Bonus Opportunity in the year in which the Date of Termination occurred, or the
prior year if no target Annual Bonus Opportunity has yet been determined, and
the actual satisfaction of the applicable performance measures, but ignoring any
requirement under the Annual Bonus plan that the Employee must be employed on
the payment date) multiplied by the percentage of the calendar year completed
before the Date of Termination;
(iii)
the Company shall pay the Employee, no later than the sixty-fifth (65th)
calendar day after the Date of Termination, a lump-sum payment equal to 300% of
the sum of: (A) the Employee's Annual Base Salary in effect immediately prior to
the Date of Termination (disregarding any reduction in Annual Base Salary to
which the Employee did not expressly consent in writing); and (B) the highest
Annual Bonus paid to the Employee by the Company within the three (3) years
preceding his termination of employment or, if higher, the target Annual Bonus
Opportunity in the year in which the Date of Termination occurs;

(iv)
all stock option, restricted stock, profits interest and other equity-based
incentive awards granted by Black Knight or ServiceLink that were outstanding
but not vested as of the Date of Termination shall become immediately vested
and/or payable, as the case may be, unless the equity incentive awards are based
upon satisfaction of performance criteria (not based solely on the passage of
time); in which case, they will only vest pursuant to their express terms,
provided, however, that any such equity awards that are vested pursuant to this
provision and that constitute a non-qualified deferred compensation arrangement
within the meaning of Code Section 409A shall be paid or settled on the earliest
date coinciding with or following the Date of Termination that does not result
in a violation of or penalties under Section 409A; and

(v)
the Company shall provide (or cause an affiliate to provide) the Employee with
certain continued welfare benefits as follows:

(A)
Any life insurance coverage provided by the Company or an affiliate shall
terminate at the same time as life insurance coverage would normally terminate
for any other employee that terminates employment with the Company or an
affiliate, and the Employee shall have the right to convert that life insurance
coverage to an individual policy under the regular rules of the Company's or
affiliate's, as the case may be, group policy. In addition, if the Employee is
covered under or receives life insurance coverage provided by the Company or an
affiliate on the Date of Termination, then within thirty (30) business days
after the Date of Termination, the Company shall pay the Employee a lump sum
cash payment equal to thirty-six (36) monthly life insurance premiums based on
the monthly premiums that would be due assuming that the Employee had converted
such life insurance coverage into an individual policy.

(B)
As long as the Employee pays the full monthly premiums for COBRA coverage, the
Company shall provide (or cause an affiliate to provide) the Employee and, as
applicable, the Employee's eligible dependents with continued medical and dental
coverage, on the same basis as provided to the Company's active executives and
their dependents until the earlier of: (i) three (3) years after the Date of
Termination; or (ii) the date the Employee is first eligible for medical and
dental coverage (without pre-existing condition limitations) with a subsequent
employer. In addition, within thirty (30) business days after the Date of
Termination, the Company shall pay the Employee a lump sum cash payment equal to
thirty-six (36) monthly medical





--------------------------------------------------------------------------------




and dental COBRA premiums based on the level of coverage in effect for the
Employee (e.g., employee only or family coverage) on the Date of Termination.
(b)
Termination by the Company for Cause and by the Employee without Good Reason. If
the Employee's employment is terminated (i) by the Company for Cause or (ii) by
the Employee without Good Reason, the Company's only obligation under this
Agreement shall be payment of any Accrued Obligations.

(c)
Termination due to Death or Disability. If the Employee's employment is
terminated due to death or Disability, the Company shall pay the Employee (or to
the Employee's estate or personal representative in the case of death), within
thirty (30) business days after the Date of Termination: (i) any Accrued
Obligations, plus (ii) a prorated Annual Bonus based upon the target Annual
Bonus opportunity in the year in which the Date of Termination occurred (or the
prior year if no target Annual Bonus Opportunity has yet been determined)
multiplied by the percentage of the calendar year completed before the Date of
Termination.

(d)
Definition of Change in Control. For purposes of this Agreement, the term
"Change in Control" shall mean that the conditions set forth in any one of the
following subsections shall have been satisfied:

(i)
the acquisition, directly or indirectly, by any "person" (within the meaning of
Section 3(a)(9) of the Securities and Exchange Act of 1934, as amended (the
"Exchange Act") and used in Sections 13(d) and 14(d) thereof) of "beneficial
ownership" (within the meaning of Rule 13d-3 of the Exchange Act) of securities
of Black Knight possessing more than fifty percent (50%) of the total combined
voting power of all outstanding securities of Black Knight;

(ii)
a merger or consolidation in which Black Knight is not the surviving entity,
except for a transaction in which the holders of the outstanding voting
securities of Black Knight immediately prior to such merger or consolidation
hold, in the aggregate, securities possessing more than fifty percent (50%) of
the total combined voting power of all outstanding voting securities of the
surviving entity immediately after such merger or consolidation;

(iii)
a reverse merger in which Black Knight is the surviving entity but in which
securities possessing more than fifty percent (50%) of the total combined voting
power of all outstanding voting securities of Black Knight are transferred to or
acquired by a person or persons different from the persons holding those
securities immediately prior to such merger;

(iv)
during any period of two (2) consecutive years during the Employment Term or any
extensions thereof, individuals, who, at the beginning of such period,
constitute the Board, cease for any reason to constitute at least a majority
thereof, unless the election of each director who was not a director at the
beginning of such period has been approved in advance by directors representing
at least two-thirds of the directors then in office who were directors at the
beginning of the period;

(v)
the sale, transfer or other disposition (in one transaction or a series of
related transactions) of assets of Black Knight that have a total fair market
value equal to or more than one-third of the total fair market value of all of
the assets of Black Knight immediately prior to such sale, transfer or other
disposition, other than a sale, transfer or other disposition to an entity (A)
which immediately following such sale, transfer or other disposition owns,
directly or indirectly, at least fifty percent (50%) of Black Knight's
outstanding voting securities or (B) fifty percent (50%) or more of whose
outstanding voting securities is immediately following such sale, transfer or
other disposition owned, directly or indirectly, by Black Knight. For purposes
of the





--------------------------------------------------------------------------------




foregoing clause, the sale of stock of a subsidiary of Black Knight (or the
assets of such subsidiary) shall be treated as a sale of assets of Black Knight;
or
(vi)
the approval by the stockholders of a plan or proposal for the liquidation or
dissolution of Black Knight.

(e)
Six-Month Delay. To the extent the Employee is a "specified employee," as
defined in Section 409A(a)(2)(B)(i) of the Code and the regulations and other
guidance promulgated thereunder and any elections made by the Company in
accordance therewith, notwithstanding the timing of payment provided in any
other Section of this Agreement, no payment, distribution or benefit under this
Agreement that constitutes a distribution of deferred compensation (within the
meaning of Treasury Regulation Section 1.409A-1(b)) upon separation from service
(within the meaning of Treasury Regulation Section 1.409A-1(h)), after taking
into account all available exemptions, that would otherwise be payable during
the six (6) month period after separation from service, will be made during such
six (6) month period, and any such payment, distribution or benefit will instead
be paid on the first business day after such six (6) month period, provided,
however, that if the Employee dies following the Date of Termination and prior
to the payment, distribution, settlement or provision of any payments,
distributions or benefits delayed on account of Code Section 409A, such
payments, distributions or benefits shall be paid or provided to the personal
representative of the Employee’s estate within 30 days after the date of
Employee’s death.



10.Excise Tax. If any payments or benefits paid or provided or to be paid or
provided to the Employee or for Employee’s benefit pursuant to the terms of this
Agreement or otherwise (a "Payment" and, collectively, the "Payments") would be
subject to the excise tax imposed by Section 4999 of the Code (the “Excise
Tax”), then Employee may elect for such Payments to be reduced to one dollar
less than the amount that would constitute a “parachute payment” under Section
280G of the Code (the “Scaled Back Amount”). Any such election must be in
writing and delivered to the Company within thirty (30) days after the Date of
Termination. If Employee does not elect to have Payments reduced to the Scaled
Back Amount, Employee shall be responsible for payment of any Excise Tax
resulting from the Payments and Employee shall not be entitled to a gross-up
payment under this Agreement or any other for such Excise Tax. If the Payments
are to be reduced, they shall be reduced in the following order of priority: (i)
first from cash compensation, (ii) next from equity compensation, then (iii)
pro-rata among all remaining Payments and benefits. To the extent there is a
question as to which Payments within any of the foregoing categories are to be
reduced first, the Payments that will produce the greatest present value
reduction in the Payments with the least reduction in economic value provided to
Employee shall be reduced first. Notwithstanding the order of priority of
reduction set forth above, the Employee may include in the Employee’s election
for a Scaled Back Amount a change to the order of such Payment reduction. The
Company shall follow such revised reduction order, if and only if, the Company,
in its sole judgment, determines such change does not violate the provisions of
Code Section 409A.


11.Non-Delegation of the Employee's Rights. The obligations, rights and benefits
of the Employee hereunder are personal and may not be delegated, assigned or
transferred in any manner whatsoever, nor are such obligations, rights or
benefits subject to involuntary alienation, assignment or transfer.


12.Confidential Information. The Employee acknowledges that he will occupy a
position of trust and confidence and will have access to and learn substantial
information about the Company and its affiliates and their operations that is
confidential or not generally known in the industry including, without
limitation, information that relates to purchasing, sales, customers, marketing,
and the financial positions and financing arrangements of the Company and its
affiliates. The Employee agrees that all such information is proprietary or
confidential, or constitutes trade secrets and is the sole property of the
Company and/or its affiliates, as




--------------------------------------------------------------------------------




the case may be. The Employee will keep confidential, and will not reproduce,
copy or disclose to any other person or firm, any such information or any
documents or information relating to the Company's or its affiliates' methods,
processes, customers, accounts, analyses, systems, charts, programs, procedures,
correspondence or records, or any other documents used or owned by the Company
or any of its affiliates, nor will the Employee advise, discuss with or in any
way assist any other person, firm or entity in obtaining or learning about any
of the items described in this Section 12. Accordingly, the Employee agrees that
during the Employment Term and at all times thereafter he will not disclose, or
permit or encourage anyone else to disclose, any such information, nor will he
utilize any such information, either alone or with others, outside the scope of
his duties and responsibilities with the Company and its affiliates.


13.Non-Competition.
(a)
During Employment Term. The Employee agrees that, during the Employment Term, he
will devote such business time, attention and energies reasonably necessary to
the diligent and faithful performance of the services to the Company and its
affiliates, and he will not engage in any way whatsoever, directly or
indirectly, in any business that is a direct competitor with the Company's or
its affiliates' principal business, nor solicit customers, suppliers or
employees of the Company or affiliates on behalf of, or in any other manner work
for or assist any business which is a direct competitor with the Company's or
its affiliates' principal business. In addition, during the Employment Term, the
Employee will undertake no planning for or organization of any business activity
competitive with the work he performs as an employee of the Company, and the
Employee will not combine or conspire with any other employee of the Company or
any other person for the purpose of organizing any such competitive business
activity.

(b)
After Employment Term. The parties acknowledge that the Employee will acquire
substantial knowledge and information concerning the business of the Company and
its affiliates as a result of his employment. The parties further acknowledge
that the scope of business in which the Company and its affiliates are engaged
as of the Effective Date is national and very competitive and one in which few
companies can successfully compete. Competition by the Employee in that business
after the Employment Term would severely injure the Company and its affiliates.
Accordingly, for a period of one (1) year after the Employee's employment
terminates for any reason whatsoever, except as otherwise stated herein below,
the Employee agrees: (i) not to become an employee, consultant, advisor,
principal, partner or substantial shareholder of any firm or business that
directly competes with the Company or its affiliates in their principal products
and markets; and (ii), on behalf of any such competitive firm or business, not
to solicit any person or business that was at the time of such termination and
remains a customer or prospective customer, a supplier or prospective supplier,
or an employee of the Company or an affiliate.

(c)
Exclusion.    Working, directly or indirectly, for any of the following entities
shall not be considered competitive to the Company or its affiliates for the
purpose of this Section 13: (i) Fidelity National Information Services, Inc.,
FNF, ServiceLink, their respective affiliates or their respective successors; or
(ii) the Company, its affiliates or their successors.



14.Return of Company Documents. Upon termination of the Employment Term, the
Employee shall return immediately to the Company all records and documents of or
pertaining to the Company or its affiliates and shall not make or retain any
copy or extract of any such record or document, or any other property of the
Company or its affiliates.


15.Improvements and Inventions. Any and all improvements or inventions that the
Employee may make or participate in during the Employment Term, unless wholly
unrelated to the business of the Company and its affiliates and not produced
within the scope of the Employee's employment hereunder,




--------------------------------------------------------------------------------




shall be the sole and exclusive property of the Company. The Employee shall,
whenever requested by the Company, execute and deliver any and all documents
that the Company deems appropriate in order to apply for and obtain patents or
copyrights in improvements or inventions or in order to assign and/or convey to
the Company or an affiliate the sole and exclusive right, title and interest in
and to such improvements, inventions, patents, copyrights or applications.


16.Actions. The parties agree and acknowledge that the rights conveyed by this
Agreement are of a unique and special nature and that the Company will not have
an adequate remedy at law in the event of a failure by the Employee to abide by
its terms and conditions, nor will money damages adequately compensate for such
injury. Therefore, it is agreed between and hereby acknowledged by the parties
that, in the event of a breach by the Employee of any of the obligations of this
Agreement, the Company shall have the right, among other rights, to damages
sustained thereby and to obtain an injunction or decree of specific performance
from any court of competent jurisdiction to restrain or compel the Employee to
perform as agreed herein. The Employee hereby acknowledges that obligations
under Sections and Subsections 12, 13(b), 14, 15, 16, 17 and 18 shall survive
the termination of employment and be binding by their terms at all times
subsequent to the termination of employment for the periods specified therein.
Nothing herein shall in any way limit or exclude any other right granted by law
or equity to the Company.


17.Release. Notwithstanding any provision herein to the contrary, the Company
may require that, prior to payment of any amount or provision of any benefit
under Section 9 (other than due to the Employee's death), the Employee shall
have executed a complete release of the Company and its affiliates and related
parties in such form as is reasonably required by the Company, and any waiting
periods contained in such release shall have expired; provided, however, that
such release relates only to the Employee's employment relationship with the
Company. With respect to any release required to receive payments owed pursuant
to Section 9, the Company must provide the Employee with the form of release no
later than seven (7) days after the Date of Termination and the release must be
signed by the Employee and returned to the Company, unchanged, effective and
irrevocable, no later than sixty (60) days after the Date of Termination.


18.No Mitigation. The Company agrees that, if the Employee's employment
hereunder is terminated during the Employment Term, the Employee is not required
to seek other employment or to attempt in any way to reduce any amounts payable
to the Employee by the Company hereunder. Further, the amount of any payment or
benefit provided for hereunder (other than pursuant to Subsection 9(a)(v)(B)
hereof) shall not be reduced by any compensation earned by the Employee as the
result of employment by another employer, by retirement benefits or otherwise.


19.Entire Agreement and Amendment. This Agreement embodies the entire agreement
and understanding of the parties hereto in respect of the subject matter of this
Agreement, and supersedes and replaces all prior agreements, understandings and
commitments with respect to such subject matter. Without limiting the foregoing,
the Employee and the Company hereby acknowledge and agree that, as of the
Effective Date, the Prior Agreement shall be null and void and neither party
shall have any rights or obligations thereunder. This Agreement may be amended
only by a written document signed by both parties to this Agreement.


20.Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Florida, excluding any conflicts or
choice of law rule or principle that might otherwise refer construction or
interpretation of this Agreement to the substantive law of another jurisdiction.
Any litigation pertaining to this Agreement shall be adjudicated in courts
located in Duval County, Florida.






--------------------------------------------------------------------------------




21.Successors. This Agreement may not be assigned by the Employee. In addition
to any obligations imposed by law upon any successor to the Company, the Company
will require any successor (whether direct or indirect, by purchase, merger,
consolidation or otherwise) to all or substantially all of the stock, business
and/or assets of the Company, to expressly assume and agree to perform this
Agreement in the same manner and to the same extent that the Company would be
required to perform it if no such succession had taken place. Failure of the
Company to obtain such assumption by a successor shall be a material breach of
this Agreement. The Employee agrees and consents to any such assumption by a
successor of the Company, as well as any assignment of this Agreement by the
Company for that purpose. As used in this Agreement, "Company" shall mean the
Company as herein before defined as well as any such successor that expressly
assumes this Agreement or otherwise becomes bound by all of its terms and
provisions by operation of law. This Agreement shall be binding upon and inure
to the benefit of the parties and their permitted successors or assigns.


22.Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.


23.Attorneys' Fees. If any party finds it necessary to employ legal counsel or
to bring an action at law or other proceedings against the other party to
interpret or enforce any of the terms hereof, the party prevailing in any such
action or other proceeding shall be promptly paid by the other party its
reasonable legal fees, court costs, litigation expenses, all as determined by
the court and not a jury, and such payment shall be made by the non-prevailing
party no later than the end of the Employee's tax year following the Employee's
tax year in which the payment amount becomes known and payable; provided,
however, that on or after a Change in Control, and following the Employee's
termination of employment with the Company, if any party finds it necessary to
employ legal counsel or to bring an action at law or other proceedings against
the other party to interpret or enforce any of the terms hereof, the Company
shall pay (on an ongoing basis) to the Employee to the fullest extent permitted
by law, all legal fees, court costs and litigation expenses reasonably incurred
by the Employee or others on his behalf (such amounts collectively referred to
as the "Reimbursed Amounts"); provided, further, that the Employee shall
reimburse the Company for the Reimbursed Amounts if it is determined that a
majority of the Employee's claims or defenses were frivolous or without merit.
Requests for payment of Reimbursed Amounts, together with all documents required
by the Company to substantiate them, must be submitted to the Company no later
than ninety (90) days after the expense was incurred. The Reimbursed Amounts
shall be paid by the Company within ninety (90) days after receiving the request
and all substantiating documents requested from the Employee.  The payment of
Reimbursed Amounts during the Employee's tax year will not impact the Reimbursed
Amounts for any other taxable year. The rights under this Section 23 shall
survive the termination of employment and this Agreement until the expiration of
the applicable statute of limitations.


24.Severability. If any section, subsection or provision hereof is found for any
reason whatsoever to be invalid or inoperative, that section, subsection or
provision shall be deemed severable and shall not affect the force and validity
of any other provision of this Agreement. If any covenant herein is determined
by a court to be overly broad thereby making the covenant unenforceable, the
parties agree and it is their desire that such court shall substitute a
reasonable judicially enforceable limitation in place of the offensive part of
the covenant and that as so modified the covenant shall be as fully enforceable
as if set forth herein by the parties themselves in the modified form. The
covenants of the Employee in this Agreement shall each be construed as an
agreement independent of any other provision in this Agreement, and the
existence of any claim or cause of action of the Employee against the Company,
whether predicated on this Agreement or otherwise, shall not constitute a
defense to the enforcement by the Company of the covenants in this Agreement.




--------------------------------------------------------------------------------




25.Notices. Any notice, request, or instruction to be given hereunder shall be
in writing and shall be deemed given when personally delivered or three (3) days
after being sent by United States Certified Mail, postage prepaid, with Return
Receipt Requested, to the parties at their respective addresses set forth below:


To the Company:


BKFS I Management, Inc.
601 Riverside Avenue
Jacksonville, FL 32204
Attention: General Counsel


To the Employee:


William P. Foley, II
601 Riverside Avenue
Jacksonville, FL 32204
        
26.Waiver of Breach. The waiver by any party of any provisions of this Agreement
shall not operate or be construed as a waiver of any prior or subsequent breach
by the other party.


27.Tax Withholding. The Company or an affiliate may deduct from all compensation
and benefits payable under this Agreement any taxes or withholdings the Company
is required to deduct pursuant to state, federal or local laws.




--------------------------------------------------------------------------------




28.    Code Section 409A. To the extent applicable, it is intended that this
Agreement and any payment made hereunder shall comply with the requirements of
Section 409A of the Code, and any related regulations or other guidance
promulgated with respect to such Section by the U.S. Department of the Treasury
or the Internal Revenue Service ("Code Section 409A"). Any provision that would
cause the Agreement or any payment hereof to fail to satisfy Code Section 409A
shall have no force or effect until amended to comply with Code Section 409A,
which amendment may be retroactive to the extent permitted by Code Section 409A.
Each payment under this Agreement shall be treated as a separate payment for
purposes of Code Section 409A. In no event may Employee, directly or indirectly,
designate the calendar year of any payment to be made under this Agreement. All
reimbursements and in-kind benefits provided under this Agreement shall be made
or provided in accordance with the requirements of Code Section 409A, including,
without limitation, that (i) in no event shall reimbursements by the Company
under this Agreement be made later than the end of the calendar year next
following the calendar year in which the applicable fees and expenses were
incurred; (ii) the amount of in-kind benefits that the Company is obligated to
pay or provide in any given calendar year shall not affect the in-kind benefits
that the Company is obligated to pay or provide in any other calendar year;
(iii) the Employee’s right to have the Company pay or provide such
reimbursements and in-kind benefits may not be liquidated or exchanged for any
other benefit; and (iv) in no event shall the Company’s obligations to make such
reimbursements or to provide such in-kind benefits apply later than the
Employee’s remaining lifetime. Notwithstanding anything contained herein to the
contrary, (x) in no event shall the Date of Termination occur until the Employee
experiences a “separation of service” within the meaning of Code Section 409A,
and the date on which such separation from service takes place shall be the
“Date of Termination,” and all references herein to a “termination of
employment” (or words of similar meaning) shall mean a “separation of service”
within the meaning of Code Section 409A and (y) to the extent the payment of any
amount pursuant to Section 9 of this Agreement constitutes deferred compensation
(within the meaning of Treasury Regulation Section 1.409A-1(b)) and such amount
is payable within a number of days (e.g., no later than the sixty-fifth (65th)
calendar day after the Date of Termination) that begins in one calendar year and
ends in a subsequent calendar year, such amount shall be paid in the subsequent
calendar year. The Employee acknowledges that he has been advised to consult
with an attorney and any other advisors of Employee’s choice prior to executing
this Agreement, and the Employee further acknowledges that, in entering into
this Agreement, he has not relied upon any representation or statement made by
any agent or representative of Company or its affiliates that is not expressly
set forth in this Agreement, including, without limitation, any representation
with respect to the consequences or characterization (including for purpose of
tax withholding and reporting) of the payment of any compensation or benefits
hereunder under Section 409A of the Code and any similar sections of state tax
law.
IN WITNESS WHEREOF the parties have executed this Agreement to be effective as
of the date first set forth above.
 
BKFS I MANAGEMENT, INC.


By:


Its:________________________________
  
 
WILLIAM P. FOLEY, II







--------------------------------------------------------------------------------






APPENDIX A
Position Title: Chairman of the Board
DUTIES AND RESPONSIBILITIES: Reporting to the Board, the Employee's duties and
responsibilities include:
1.
Chairman of the Board of Directors of Black Knight Financial Services, Inc.;

2.
strategic planning and initiatives;

3.
mergers and acquisitions;

4.
business development;

5.
budget and long range planning advice;

6.
presiding over meetings of the Board of Directors of Black Knight Financial
Services, Inc. and members as Chairman;

7.
planning the contents and agenda of such meetings with the assistance of Company
management;

8.
supervising the Company's communications with its shareholders;

9.
participating in customer relations and public relations.













